Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of poor line quality.  The Examiner notes that the 3D drawings are not clear and they exhibit poor line quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second corner which adjoins the first corner has a larger vertical angle than the first corner” as on claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. US 9,533,356 (hereafter--Koga--).
In regards to claim 1, Koga discloses a cutting insert (1) having an approximately polygonal shape (col 3, line 46) and constituted of a main cutting edge (52 or 53) and a corner cutting edge (51) connected to the main cutting edge (see Figures 2a-c, 4a-b), the cutting insert (1) comprising: a first side face portion (42) that is connected to the main cutting edge (52 or 53), has a negative clearance angle (as on Figures 7a or 7c, note how surface 42 is parallel to a central axis of the insert, this is the visual cue for a negative clearance, as the clearance is zero), and is formed such that height thereof increases gradually (as on see Figures 2a-c, 4a-b, note that the surface 42 increases from a central axis of insert 20 towards corner cutting edge 51) in a direction of approaching the corner cutting edge (51); and a second side face portion (41) that is connected to the corner cutting edge (51), has a negative clearance angle (as on Figures 2b-c and 4a-b, note how surface 41 is parallel to a central axis of the insert, this is the visual cue for a negative clearance, as the clearance is zero), and has height that is greater than a maximum value of the height of the first side face portion (since as seen on Figures 2a, 4a-b, the surface 42 corresponding to where the main cutting edge 52 or 53 extends, increases continuously from 22a towards point 54 (for 53), and from point 54 to boundary of cutting edge 51 (for 52) such that surface 41, corresponding to where corner 51 extends, is located higher than the highest point of surface 42).
In regards to claim 2, Koga discloses the cutting insert according to Claim 1, Koga also discloses that the cutting insert (1) has a first end face (e.g. top surface 2) in which a through hole (6) is formed; and a first cutting edge (5) that includes the main cutting edge (52 or 53) and the corner cutting edge (51), a second cutting edge (5) and a third cutting edge (another one of 5) which are formed to be rotationally symmetric respectively with the first cutting edge (5), with respect to a center axis (S1) of the through hole as a reference (note that the cutting insert 20 has at least 3 cutting portions (21a-c, each having a main cutting edge 52 or 53 and a corner cutting edge 51).
In regards to claim 3, Koga discloses the cutting insert according to Claim 2, Koga also discloses that the first end face (2) is formed to be an approximately hexagonal shape (col 3, lines 46-47) and includes: a first corner (21a) in which the corner cutting edge (51) is provided; two corners (21b-c) which are formed to be rotationally symmetric with the first corner (21a) by 120 degrees respectively, with respect to the center axis (S1) of the through hole as a reference (in the same way as presented by Applicant); a second corner (22a or 22b) which adjoins the first corner (21a), has a larger vertical angle (β than the (vertical angle α of the) first corner (21a), and includes the main cutting edge (52 or 53) which is provided between the first corner (21a) and the second corner (22a or 22b); and two corners (21b or 21c) which are formed to be rotationally symmetric with the second corner (22a or 22b) by 120 degrees respectively, with respect to the center axis of the through hole as a reference (in the same way as presented by Applicant).
In regards to claim 4, Koga discloses the cutting insert according to Claim 3, Koga also discloses that the first cutting edge (5) further includes an end cutting edge (53) that is connected to the main cutting edge (52) and is formed in the second corner (22a or 22b).
In regards to claim 5, Koga discloses the cutting insert according to Claim 2, Koga also discloses that the cutting insert has a side face (4) that is connected to the first end face (2), and includes: the first side face portion (42); the second side face portion (41); and a third side face portion (43) that is connected to the first side face portion (41 via second side face portion 42) and the second side face portion (42), and is parallel with the center axis of the through hole.
In regards to claim 6, Koga discloses the cutting insert according to Claim 4, Koga also discloses that a boss surface (26) is formed on the first end face, and in a side view (Figures 2a-2c) viewed in a direction perpendicular to the center axis, the distance between the boss surface (26) and the main cutting edge (52) decreases gradually in a direction of approaching from the corner cutting edge (51) to the end cutting edge (53).
In regards to claim 7, Koga discloses the cutting insert according to Claim 2, Koga also discloses that the cutting insert has a second end face (bottom surface 3) that has a configuration identical to that of the first end face.
In regards to claim 8, Koga discloses the cutting insert according to Claim 1, Koga also discloses that the cutting insert (1) is installed in a tool body (10) that rotates (A) (Figure 8a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smilovici et al. US 8,708,616 (hereafter—Smilovici--).
In regards to claim 1, Smilovici discloses a cutting insert (20) having an approximately polygonal shape (col 2, lines 52-53) and constituted of a main cutting edge (44) and a corner cutting edge (46 on corner 42) connected to the main cutting edge (see Figure 4), the cutting insert (20) comprising: a first side face portion (56) that is connected to the main cutting edge (44), has a negative clearance angle (as on Figure 6, note how surface 56 is inclined as going away from a central axis of the insert, in a direction from cutting edge 44 towards a central plane M, this is the visual cue for a negative clearance, as the angle is more than 90 degrees), and is formed such that height thereof increases gradually (as on Figure 4, note that the surface 26 increases from a central axis of insert 20 towards corner cutting edge 46 on corner 42) in a direction of approaching the corner cutting edge (46); and a second side face portion (52) that is connected to the corner cutting edge (46), has a negative clearance angle (as on Figure 5, note how surface 52 is inclined as going away from a central axis of the insert, in a direction from cutting edge 46 towards a central plane M, this is the visual cue for a negative clearance, as the angle is more than 90 degrees), and has height that is greater than a maximum value of the height of the first side face portion (since corner cutting edge 46 is located at a highest point than cutting edge 44, then at a highest point, the height of surface 52 is greater than a maximus value of the height of the first side face portion 56.  See Figure 3, col 5 lines 1-5, which disclose that there is a highest point of the corner cutting edge).
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 
If the applicant considers that the current interpretation of Smilovici fails to explicitly teach that first and second side surfaces have “a negative clearance angle” and that the height of the second side surface “is greater than a maximum value of the height of the first side face portion”, the Examiner takes Official Notice: 1) the fact that it is well known in the art of cutting inserts, that clearance angles will depend on the type of material being machined and to change the clearance angle to be negative would have been obvious to one of ordinary skill in the art depending on the type of machining being performed and type of material being machined; and 2) the fact that it is well known in the art of cutting inserts to have the side surfaces, where clearance surfaces are disposed, at desired distance from the cutting edges to increase cutting edge strength and support when machining difficult to cut materials (depending on where the stress concentration is being higher, the side surface height will also be the highest) such that cutting edge damage of the active cutting edge is prevented.
Therefore, the examiner takes Official Notice that it would have been obvious to one of ordinary skill at the time the Applicant' s invention was filed, to modify Smilovici's cutting insert' s first and second side surface clearance angles to be negative depending on the type of machining being performed and type of material being machined and to have the height of the second side surface be greater than a maximum value of the height of the first side face portion in order to increase cutting edge strength and support when machining difficult to cut materials such that cutting edge damage of the active cutting edge is prevented.
In regards to claim 2, Smilovici discloses the cutting insert according to Claim 1, Smilovici also discloses that the cutting insert has a first end face (e.g. top surface 22) in which a through hole (38) is formed; and a first cutting edge (44 and 46) that includes the main cutting edge (44) and the corner cutting edge (46), a second cutting edge (another one of 44 and 46) and a third cutting edge (another one of 44 and 46) which are formed to be rotationally symmetric respectively with the first cutting edge, with respect to a center axis of the through hole as a reference (note that the cutting insert 20 has at least 3 cutting portion, each having a main cutting edge 44 and a corner cutting edge 46).
In regards to claim 5, Smilovici discloses the cutting insert according to Claim 2, Smilovici also discloses that the cutting insert has a side face (26 and 28) that is connected to the first end face (22), and includes: the first side face portion (56); the second side face portion (52); and a third side face portion (32) that is connected to the first side face portion (26 and 28) and the second side face portion (52), and is parallel with the center axis of the through hole (see Figures 5 and 6 and note that third side face 32 is parallel to the center axis).
In regards to claim 7, Smilovici discloses the cutting insert according to Claim 2, Smilovici also discloses that the cutting insert has a second end face (bottom surface 22) that has a configuration identical to that of the first end face.
In regards to claim 8, Smilovici discloses the cutting insert according to Claim 1, Smilovici also discloses that the cutting insert is installed in a tool body (58) that rotates (Z) (Figure 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722